Citation Nr: 1730794	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  16-58 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a right shoulder injury with a degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a rating in excess of 30 percent for residuals of a right shoulder injury with a degenerative joint disease.  

The Veteran previously requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge of the Board.  This request was withdrawn in March 2017.  As such, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in February 2014 to determine the nature and severity of his service-connected right shoulder disability.  However, the examination report did not include testing on weight-bearing and non-weight bearing.  

In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing, and testing of the opposite joint.  Id. 

In light of Correia, the Board finds the February 2014 examination report is inadequate because they do not include the above range of motion measurements, and it is possible for the Veteran to receive a higher, 40 percent rating based on limitation of motion because he is right handed and 38 C.F.R. § 4.71a, DC 5201 contains a 40 percent rating for limitation of motion of the arm to 25 degrees from the side.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia. 

Accordingly, the claim for an increased rating for right shoulder injury residuals is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination to determine the severity of service-connected right shoulder disability. 

The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report. 

The examiner should identify limitations resulting from service-connected right shoulder disability, and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire. 

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Additionally, range of motion should be tested for the opposite joint.  If this testing cannot be done, the examiner should clearly explain why this is so. 

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  Readjudicate the issue of entitlement to a higher rating for residuals of a right shoulder injury with DJD.  If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


